                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL L. CAIRNS,                                          8:20CV162

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

JAMES KOZEL,

                    Defendant.


      On June 28, 2021,1 Plaintiff filed a “Motion to have Defendants Summary
Judgement Denied” (Filing 58). The court construes this motion, at least in part, as
requesting relief under Federal Rule of Civil Procedure 56(d), which provides:

             If a nonmovant shows by affidavit or declaration that, for
      specified reasons, it cannot present facts essential to justify its
      opposition [to a motion for summary judgment], the court may:
             (1) defer considering the motion or deny it;
             (2) allow time to obtain affidavits or declarations or to take
      discovery; or
             (3) issue any other appropriate order.

       “A summary judgment motion is not prematurely filed merely because
discovery is not complete.” Laredo Ridge Wind, LLC v. Neb. Pub. Power Dist., No.
8:19CV45, 2020 WL 469678, at *3 (D. Neb. Jan. 29, 2020); see also United States
ex rel. Small Bus. Admin. v. Light, 766 F.2d 394, 397 (8th Cir. 1985) (per curiam)
(“[Rule 56(d)] does not require trial courts to allow parties to conduct discovery
before entering summary judgment.” (citing Brown v. Chaffee, 612 F.2d 497, 504
(10th Cir. 1979))).2

      1
        The document is dated June 23, 2021, and its mailing envelope is postmarked
June 24, 2021.
      2
        In this case, the deadline for serving discovery requests was March 31, 2021,
and the deposition deadline was June 7, 2021. (See Filing 30, paragraph 1.)
Defendant’s motion for summary judgment (Filing 36) was filed on May 26, 2021.
       The party seeking the continuance for discovery must show: “(1) that they
have set forth in affidavit form the specific facts that they hope to elicit from further
discovery, (2) that the facts sought exist, and (3) that these sought-after facts are
‘essential’ to resist the summary judgment motion.” Toben v. Bridgestone Retail
Operations, LLC, 751 F.3d 888, 895 (8th Cir. 2014) (quoting State of Cal., on Behalf
of Cal. Dep’t of Toxic Subs. Control v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998)).
“As to the second element, [i]t is well settled that Rule 56([d]) does not condone a
fishing expedition where a plaintiff merely hopes to uncover some possible evidence
of [unlawful conduct].” Jackson v. Riebold, 815 F.3d 1114, 1122 (8th Cir. 2016)
(alterations in original) (internal quotation marks and citation omitted). “It is not
enough to present a list of facts sought to be discovered. The nonmovant must
articulate how those facts [a]re relevant to rebut the movant’s showing of the absence
of a genuine issue of fact.” In re Mirapex Prod. Liab. Litig., 912 F.3d 1129, 1135
(8th Cir. 2019) (internal quotation marks and citation omitted). A district court has
“wide discretion” in ruling on a Rule 56(d) motion. Jackson, 815 F.3d at 1121.

       Plaintiff declares that summary judgment is premature because “not all my
interrogatories questions were answered and/or production of documents produced
to me by Defendant.” (Filing 58, paragraph 3.) This declaration does not satisfy any
of the Toben elements for a Rule 56(d) showing. Furthermore, Plaintiff has been
dilatory. Under the court’s progression order, all motions to compel discovery were
to be filed on or before June 21, 2021. See Filing 30, paragraph 3. Plaintiff has not
filed a motion to compel discovery regarding any interrogatories or requests for
production he may have served on Defendant.

        Plaintiff also declares that summary judgment is premature because “there is
still a pending PREA charge against the Defendant.” (Filing 58, paragraph 4.) This
declaration again fails to satisfy any of the Toben elements.

       Finally, Plaintiff declares that summary judgment is premature because “no
important documents from the Douglas County Correctional Center have been
sought yet” or “received or ordered or subpoenaed.” The DCCC records are stated
to include logs of phone calls Plaintiff made to Defendant, recordings of those phone
calls, and visitation records. (Filing 58, paragraphs 5, 6.) Plaintiff has not made the
required showing that such records are “essential” to resist the summary judgment

                                           2
motion. There also is no record of Plaintiff subpoenaing any records from DCCC.
Plaintiff filed a motion to subpoena these materials on June 23, 2021 (Filing 54),
which was denied as an improper request for the court’s assistance in conducting
discovery. See Memorandum and Order entered June 25, 2021 (Filing 57). There is
no claim that Plaintiff was previously unaware of the existence of these records. This
case has been on file since April 27, 2020, and Plaintiff was allowed to commence
discovery over 4 months ago, on March 1, 2021, when the court’s progression order
was entered. Again, Plaintiff has been dilatory.

       In the remainder of the motion, Plaintiff recites that “the court has or soon
should be receiving sworn affidavits … from multiple witnesses for the Plaintiff.”
(Filing 58, paragraph 1.) The record reflects that Plaintiff has filed the affidavits of
Humberto Garcia (Filing 49), Markus Williams (Filing 50), Marisha Cairns (Filing
52), and Tracy Finlan (Filing 56). The court has not yet received the affidavits of
Detective Volk and Thomas Riley, who are two other potential witnesses identified
by Plaintiff. Plaintiff also states that he “has requested but not yet received
permission from O.C.C. Warden to request affidavits from other witnesses from
L.L.C., N.S.P. or D.E.C.” (Filing 58, paragraph 2.) Plaintiff does not assert that he
is unable to oppose the summary judgment motion without the Volk or Riley
affidavits, nor does he explain why the affidavits from other unidentified witnesses
might be essential to his opposition.

       The court previously granted Plaintiff an extension of time, until July 16,
2021, to respond to Defendant’s motion for summary judgment (see Filing 43), and
it will consider any affidavits that are on file by the date. However, the court is
unlikely to grant any further extensions of time.

    IT IS THEREFORE ORDERED that Plaintiff’s “Motion to have Defendants
Summary Judgement Denied” (Filing 58) is denied in all respects.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge


                                           3
